EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Becker on 1-18-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 5, “and specifically comprising.” has been amended to: — and specifically comprising:—
In line 8, “a link” has been amended to: — each link of the chassis-supporting links and the frame-orienting links—
In line 10, “wherein.” has been amended to: — wherein;—
In line 29, “Such” has been amended to: — such—
In line 33, “the vertical location” has been amended to: — a vertical location—

Claim 5 has been amended as follows:
In line 1, “a vehicle” has been amended to: — the tractor —
In line 3, “the vehicle” has been amended to: — the tractor —

Claim 8 has been amended as follows:
In line 1, “and wherein” has been amended to: — wherein —

Claim 9 has been amended as follows:
In line 1, “and wherein” has been amended to: — wherein —

Claim 10 has been amended as follows:
In lines 1-2, “a leading row of tines” has been amended to: — the leading row of tines —
In line 3, “Wherein the” has been amended to: — wherein the —
In line 9, “can be” has been amended to: — is —

Claim 11 has been amended as follows:
In lines 3-4, “has a trailing row stage collection capacity of continuously collecting material” has been amended to: — has a trailing row stage collection capacity, and continuously collects material —

Claim 12 has been amended as follows:
In line 2, “to continuously collecting material after the reaching the stage collection” has been amended to: — to continuously collect material after the reaching of the stage collection —
In lines 5-6, “can be” has been amended to: — is —

Claim 13 has been amended as follows:
In line 1, “and wherein” has been amended to: — wherein —
In line 2, “being are pivotable” has been amended to: — being pivotable —

Claim 14 has been amended as follows:
In line 4, “over the ground” has been amended to: — over the ground. —

Claim 18 has been amended as follows:
In line 1, “and wherein” has been amended to: — wherein —
In line 2, “a vehicle having a vehicle width” has been amended to: — the tractor having a tractor width —
In line 3, “the vehicle” has been amended to: — the tractor —
In line 5, “the vehicle” has been amended to: — the tractor —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671